Eschweiler, J.
(dissenting). The will, when read in connection with the testimony taken, seems to me to clearly disclose that the testator had in mind as the primary subject of his bounty the publication and circulation of the printed matter expounding the doctrine of those who class themselves and are classified as Seventh Day Adventists for the furthering of their doctrines. This, under the authorities, is clearly a charitable trust and one that should -be upheld wherever possible. He was not so much concerned *113with the particular name or form of organization as he was with the doctrines of the Seventh Day Adventists; it' was the latter to which his bounty was extended much more than to any particular organization.
It is also quité evident that when making this will he was not informed of the names or proper designations of the persons who could best carry out his controlling purpose and he therefore declares that his trustee shall annually pay to the “proper” trustees, whomever they shall be, the designated $1,000, undoubtedly believing that such designation could, by the time the payments were to be made, be ascertained by his trustee and thereby be made certain. There were then and are now, under the testimony and findings, persons in existence who could properly, by reason of their connection with the Seventh Day Adventists, carry out the purpose which he so evidently wanted should be done.-
As has been repeatedly said, from the very nature of such charitable trusts they cannot be as definite and distinct as trusts for individuals or more particular private purposes. I can see no more substantial difficulties in the carrying out of what was the evident intention of the testator in this regard in this will than as to some at least of the provisions in the trust upheld in Rust v. Evenson, 161 Wis. 627, 155 N. W. 145; or in Giblin v. Giblin, 173 Wis. 632, 182 N. W. 357; or in Hood v. Dorer, 107 Wis. 149, 153, 82 N. W. 546,—it being always the imperative duty of the court to ascertain, if possible, and then give effect, if possible;- to the intention of a testator. Will of Dever, 173 Wis. 208, 210, 180 N. W. 839.
It seems to me clear that the executor of this will would have little, if any, difficulty in determining that there were persons connected with either the incorporated conference located at Washington, D.- C., or some of the conferences of lesser territorial jurisdiction, who could be properly trusted with the duty of carrying out the expressed wish of the testator, and that the court should have permitted or re*114quired th^ trustee to have done so rather than now permitting the property to go contrary to the express declaration of the testator. In the paragraph of his will just preceding the one quoted in the majority opinion, and which, though also challenged, was upheld by the court as being valid, definite, and certain, appears the following:
“For the following express purposes, to wit: to pay bills for medical attendance, nursing, hospital bills, and support of either, each or any (as many as shall come within this provision) of my sister, nephews, or nieces, should either or any of them suffer or experience any serious injury or calamity and be financially in need of assistance. It being my desire that none of my property go to any of my relatives so long as they are in health and able to make a living for themselves.”
A motion for a rehearing was denied, with $25 costs,, on December 11, 1923.